Wright, J.,
concurring in part and dissenting in part. I agree with the majority in case No. 87-561 and, partly, in case No. 87-343. However, I respectfully dissent in case No. 87-343 regarding the “frac” tanks.
As I stated in my dissent in Kilbarger Constr., Inc. v. Limbach (1988), 37 Ohio St. 3d 234, 525 N.E. 2d 483, I believe that oil and gas production encompasses more than drilling because *96an oil well is a complex system of pits, trenches, and cuts into the earth. Consequently, the exception for oil and gas production encompasses more than the majority allowed there and allows here.
In this case, Lyons must fracture the underlying geological formations to free the oil and bring it to the surface, thus producing oil. Lyons fractures the formation by forcing a mixture of fresh water, sand, and chemicals into the well casing and out into the formation. This softens the rock so that the oil will flow through the rock to be extracted.
This “fracking” requires much fresh water, and this quantity of water is not always readily available. The water must be transported to the well and contained in a number of “frac” tanks. Since production could not occur without these tanks to contain the water, I conclude that they are obviously usedjdirectly in the production process.
Moreover, in Hawthorn Mellody, Inc. v. Lindley (1981), 65 Ohio St. 2d 47, 19 O.O. 3d 234, 417 N.E. 2d 1257, this court excepted as adjuncts to manufacturing “Muller” tanks that held ice cream flavoring. The tanks were connected by piping to containers in which the unflavored ice cream was mixed with the flavoring. There is no real distinction in the use of the tanks in Hawthorn Mellody and here. Thus, I must respectfully dissent.
Holmes and Bowman, JJ., concur in the foregoing opinion.